 



Exhibit 10.1

 

Execution Version

 

 



 

 

 

  

FIRST AMENDMENT TO CREDIT AGREEMENT

dated as of April 3, 2020

 

among

 

IHS MARKIT LTD.,
as Borrower,

 

The Lenders Party Hereto

 

and

 

PNC BANK, National Association,
as Administrative Agent

 

 





 

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 3,
2020, by and among IHS MARKIT LTD., an exempted limited company incorporated in
Bermuda (the “Borrower”), the Lenders party hereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

RECITALS:

 

WHEREAS, the Borrower, the Administrative Agent, and the Lenders party thereto
have entered into the Credit Agreement dated as of September 13, 2019 (the
“Agreement”); and

 

WHEREAS, the Borrower has requested that the Agreement be amended as set forth
herein, and the Borrower, the Administrative Agent and the Lenders desire to
amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

 

ARTICLE 1.

Definitions

 

Section 1.1.   Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

 

ARTICLE 2.

Amendments

 

The Agreement is hereby amended as follows:

 

Section 2.1.   Amendments to Section 1.01 (Defined Terms).

 

(a)   The following definitions set forth in Section 1.01 of the Agreement are
amended in their respective entireties to read as follows:

 

“Applicable Rate” means for any day (i) with respect to any ABR Loan, 0% or (ii)
with respect to any Eurodollar Loan, 1.00%.

 

“Maturity Date” means April 2, 2021.

 

(b)   The following definitions are added to Section 1.01 of the Agreement in
proper alphabetical order:

 

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront fees (based on an assumed one-year
life to maturity or lesser remaining average life to maturity), but

 

 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

excluding (i) any advisory, arrangement, commitment, consent, structuring,
success, underwriting, ticking, unused line fees, amendment fees and/or any
similar fees payable in connection therewith (regardless of whether any such
fees are paid to or shared in whole or in part with any lender) and (ii) any
other fee that is not paid directly by the Borrower generally to all relevant
lenders ratably (or, if only one lender (or affiliated group of lenders) is
providing such Indebtedness, are fees of the type not customarily shared with
lenders generally); provided, that with respect to any Indebtedness that
includes a Eurodollar Rate floor or Alternate Base Rate floor, that (A) to the
extent that the Eurodollar Rate (for an Interest Period of three months) or the
Alternate Base Rate (in each case without giving effect to any floor specified
in the definitions thereof on the date on which the Effective Yield is being
calculated) is less than such floor, the amount of such difference will be
deemed added to the interest rate margin applicable to such Indebtedness for
purposes of calculating the Effective Yield and (B) to the extent that the
Eurodollar Rate (for an Interest Period of three months) or the Alternate Base
Rate (in each case, without giving effect to any floor specified in the
definitions thereof) is greater than such floor, the floor will be disregarded
in calculating the Effective Yield.

 

“First Amendment Effective Date” means April 3, 2020.

 

“New 364-Day Loans” has the meaning assigned to such term in Section 2.13(c).

 

Section 2.2.   Amendment to Section 2.13(c). Section 2.13(c) of the Agreement is
amended in its entirety, which shall read as follows:

 

(c)   MFN Adjustment. In the event that at any time after the First Amendment
Effective Date and prior to the Maturity Date (as defined as of the First
Amendment Effective Date and, for the avoidance of doubt, without given effect
to any extensions of such date), the Borrower incurs new term loans that have a
maturity of 364 days or less (the “New 364-Day Loans”), the Effective Yield
applicable to such New 364-Day Loans may not be higher than the Effective Yield
applicable to the Loans unless the Applicable Rate (and/or, as provided in the
proviso below, the Alternate Base Rate floor or Eurodollar Rate floor) with
respect to the Loans is adjusted such that the Effective Yield on the Loans is
not less than the Effective Yield with respect to the New 364-Day Loans;
provided that any increase in Effective Yield applicable to any Loan due to the
application or imposition of an Alternate Base Rate floor or Eurodollar Rate
floor on any New 364-Day Loans may, at the option of the Borrower, be effected
through an increase in (or implementation of, as applicable) any Alternate Base
Rate floor or Eurodollar Rate floor applicable to such Loans.

 

ARTICLE 3.

Conditions Precedent

 

Section 3.1.   Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(a)   The Administrative Agent shall have received all of the following, each
dated (unless otherwise indicated) the date of this Amendment, in form and
substance satisfactory to the Administrative Agent:

 

(i)    Amendment. The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

 

2 

 

(ii)     Legal Opinion. The Administrative Agent shall have received customary
written opinions (addressed to the Administrative Agent and the Lenders, dated
as of the date hereof and otherwise in form and substance reasonably
satisfactory to the Administrative Agent) of counsel to the Borrower.

 

(iii)   Corporate Authorization Documents. The Administrative Agent shall have
received (i) a certificate of the Borrower, dated as of the date hereof and
executed by a secretary, assistant secretary or other Responsible Officer
thereof, which shall (A) certify that attached thereto are (x) a true and
complete copy of the certificate of incorporation and memorandum of association
of the Borrower, which certificate of incorporation and memorandum of
association have not been amended (except as attached thereto) since the date
reflected thereon, (y) a true and correct copy of the bye-laws of the Borrower
which are in full force and effect, and (z) a true and complete copy of the
minutes, resolutions or written consent, as applicable, of its board of
directors authorizing the execution and delivery of the Loan Documents, which
minutes, resolutions or consent have not been modified, rescinded or amended
(other than as attached thereto) and are in full force and effect, and (B)
identify by name and title and bear the signatures of the officers, directors or
other authorized signatories of the Borrower authorized to sign the Loan
Documents and (ii) a good standing certificate (or equivalent certificate to the
extent available and customary) for the Borrower from the relevant authority of
its jurisdiction of organization, dated as of a recent date.

 

(iv)    KYC Information. The Administrative Agent shall have received all
documentation and other information at least three days prior to the date hereof
necessary to enable the Administrative Agent and the Lenders to identify the
Borrower to the extent required for compliance with the Patriot Act or other
“know your customer” and anti-money laundering rules and regulations, in each
case, to the extent all such documentation and other information is requested at
least ten Business Days prior to the date hereof.

 

(v)   Fees. The Lenders and the Administrative Agent shall have received, or
substantially simultaneously with the date hereof shall receive, all fees and
expenses required to be paid and due on or before the date hereof for which
invoices have been presented at least three Business Days prior to the date
hereof.

 

(b)   All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel.

 

ARTICLE 4.

Ratifications, Representations and Warranties

 

Section 4.1.   Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Lenders party hereto
agree that the Agreement as amended hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. The Borrower agrees that the obligations, indebtedness and
liabilities of the Borrower arising under this Amendment are “Loan Obligations”
as defined in the Agreement. For all matters arising prior to the First
Amendment Effective Date (including, without limitation, the accrual and payment
of interest and fees and compliance with financial covenants), the terms of the
Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed.

 

3 

 

Section 4.2.   Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)   at the time of and immediately after giving effect to this Amendment, no
Default exists;

 

(b)   both immediately before and after giving effect to this Amendment, the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects (or, in the case of any representation and
warranty qualified by materiality, in all respects) on and as of the date hereof
with the same effect as though made on and as of such date except with respect
to any representations and warranties that specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date (or, in the case of any
representation and warranty qualified by materiality, in all respects as of such
earlier date); and

 

(c)   the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of the Borrower and do not and
will not: (1) violate any provision of law applicable to the Borrower or the
charter or bye-laws of the Borrower or any order of any Governmental Authority,
in each case, except as could not reasonably be expected to result in a Material
Adverse Effect; (2) violate or result in a default under any material
contractual obligation binding upon the Borrower or any of its assets, except
where such violation or default could not reasonably be expected to result in a
Material Adverse Effect or (3) result in the creation or imposition of any Lien
upon any of the assets of the Borrower.

 

ARTICLE 5.

Miscellaneous

 

Section 5.1.   Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document shall survive
the execution and delivery of this Amendment and the other Loan Documents, and
no investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.

 

Section 5.2.   Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.

 

Section 5.3.   Expenses of Administrative Agent. As provided in the Agreement,
the Borrower agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto, including without limitation, the costs and fees of the Administrative
Agent’s legal counsel.

 

Section 5.4.   Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.5.   Continuing Effect. Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in accordance with their

 

4 

 

respective terms. This Amendment shall not constitute an amendment, waiver or
modification of any provision of any Loan Document not expressly referred to
herein and shall not be construed as an amendment, waiver or modification of any
action on the part of the Borrower that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein, or be construed to indicate the willingness of the Administrative Agent
or the Lenders to further amend, waive or modify any provision of any Loan
Document amended, waived or modified hereby for any other period, circumstance
or event. Except as expressly modified by this Amendment, the Agreement and the
other Loan Documents are ratified and confirmed and are, and shall continue to
be, in full force and effect in accordance with their respective terms. Except
as expressly set forth herein, each Lender and the Administrative Agent reserves
all of its rights, remedies, powers and privileges under the Agreement, the
other Loan Documents, applicable law and/or equity. Nothing in this Amendment
shall be deemed to be a novation of any obligations under the Agreement or any
other Loan Document.

 

Section 5.6.   Applicable Law. This Amendment shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

Section 5.7.   Counterparts. This Amendment may be executed in one or more
counterparts and on telecopied or other electronically reproduced counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic communication shall be effective as delivery of an original
executed counterpart of this Amendment.

 

Section 5.8.   Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 5.9.   Entire Agreement. This Amendment and all other instruments,
documents, and agreements executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to this Amendment, and may not
be contradicted or varied by evidence of prior, contemporaneous or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto. This Amendment shall be deemed to be a Loan
Document for all purposes in connection with the Agreement and the other Loan
Documents.

 

[Remainder of Page Intentionally Left Blank]

 

5 

 

Executed as of the date first written above.

 

  Borrower:             IHS MARKIT LTD.                       By: /s/ Jonathan
Gear       Name: Jonathan Gear       Title: Executive Vice President and Chief
Financial Officer  

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

  Agent and Lender:       PNC BANK, NATIONAL ASSOCIATION   as Administrative
Agent and as Lender           By: /s/ Karl Thomasma       Name: Karl Thomasma  
    Title: Senior Vice President  

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

